         Case 1:19-cv-09412-AJN-OTW Document 143
                                             144 Filed 03/15/21
                                                       03/16/21 Page 1 of 1

                                       .&.0&/%034&%




   By ECF                                                            March 15, 2021

   Honorable Ona T. Wang
   United States Magistrate Judge
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street
   New York, New York 10007


           Re: Tomás Medina v. City of New York, et. al., 19-cv-09412 (AJN) (OTW)

   Dear Judge Wang:

   We represent Plaintiff Tomás Medina in the above captioned matter, and write jointly with
   Defendants to request that the settlement conference currently scheduled for April 22, 2021, at
   2:00 PM be rescheduled, due to a conflict. The parties currently have availability on April 14 -
   15, 2021 and May 4 - 6, 2021, and would be happy to propose additional dates and times if
   needed.



                                                                     Respectfully submitted,

                                                                     s/ Ishita Kala
                                                                     Ishita Kala
                                                                     Covington & Burling LLP

   CC:     All counsel of record via ECF.




6225'(5('


$SSOLFDWLRQ*5$17('7KH6HWWOHPHQW&RQIHUHQFHKDVEHHQ
DGMRXUQHGWR0D\DWSP




BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
2QD7:DQJ
8QLWHG6WDWHV0DJLVWUDWH-XGJH
